DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office Action is in response to applicant’s amendment filed on 4/18/22.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the circle inscribed in the square section of the body, the handle having an annular protrusion stop with a diameter equal to the diagonal of the square sections, and a push mechanism similar to the ones on a ballpoint pens, as now required in claim 1, must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.

The drawings are objected to because:
Claim 1 now requires that elements of the core and door handles can be made of plastic. However, the drawings do not provide support for that, since the drawings does not use the correct hatch for a plastic material. 

    PNG
    media_image1.png
    938
    680
    media_image1.png
    Greyscale

As seen above, the applicant is using a metal hatch, not plastic. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The current amendment to claim 1 and some of the new depending claims presents elements that are not supported in the specification and in the drawings.
Claim 1 now requires limitations like a locking mechanism, a controlled mechanism, a circle inscribed in the square section of the body, that the handle has an annular protrusion stop with a diameter equal to the diagonal of the square sections, a push mechanism similar to the ones on a ballpoint pens, etc., that are not supported in the specification and in the drawings.

Claim 4 requires LED indicator, which also is not supported in the specification and in the drawings.

Therefore, in order to continue with the examination, these elements will not be considered and a very broad interpretation will be given.

Claim 1 is drawn to a system for locking door latches. However, it is unclear what is the invention claimed since the specification and the drawings does not match the function of the invention.
The specification recites the following:

    PNG
    media_image2.png
    1277
    1936
    media_image2.png
    Greyscale

From the specification, it appears that when the device is intended to be opened from the inside, the user will push a button on the handle so as to move the balls 5 out, so as to “somehow” interact with the latch and withdraw it.
However, here is fig 1:

    PNG
    media_image3.png
    1694
    2061
    media_image3.png
    Greyscale

As seen above, the push button appears to be in a rest position. If the user push on the push button, toward the left, the supporting pin 6 moves also toward the left, to a position, wherein the rounded receptacles on the supporting pin are aligned with the balls 5, so as to withdraw the balls, as in figure 3, which is to prevent operation of the latch. 
So, the specification says one thing and the drawings illustrates the opposite.

Then, there is the issue with the operation from the exterior. As previously shown above, the specification mentions that the outer handle comprises a small opening and that “in an emergency”, the user can insert a needle or clip and move the core rod, in this case toward the right side.
So, how is operated when there is no emergency, can the user still can operate the latch or is just only during an emergency? Also, how the balls 5 interact to operate the latch as described?
These and more questions can be made in view of the poor description of the invention. A very broad interpretation will be given. Correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 presents multiple antecedent of basis issues that will require proper correction. 

Claim 1 now requires that the handle has an annular stop with a diameter equal to the diagonal of the square sections. At the instant, it is unclear what is claimed here. 
As previously mentioned above, there is no support for this limitation in the specification and in the drawings.
Therefore, in order to continue with the examination, a very broad interpretation will be given. Correction is required.

Claim 4 now requires that at the end of the rod, there is a cavity to receive an LED and that it will provide a light through the hole in the outer handle. At the instant, it is unclear how the invention works.
If the end of the rod has an LED, then how the claimed invention in claim 1 works during an emergency.
Claim 1 requires that the hole will receive a thin object to press on the end of the rod. However, if there is an LED in the end, then how the thin object is capable of providing the force necessary to overcome the ballpoint like mechanism. A very broad interpretation will be given. Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 935,004 to Farch in view of US Pat No 5,970,759 to Trilk, US Pat No 7,891,903 to Klingenberg et al (Klingenberg), US 2,713,328 to Driskel et al (Driskel), US Pat No 5,702,136 to Funk et al (Funk) and US Pat No 4,223,929 to Lint.

    PNG
    media_image4.png
    834
    1045
    media_image4.png
    Greyscale

Farch discloses a system for locking a door (1) that comprises a latch (4 and 5) operated by inner and outer handle (13). 
Farch fails to disclose that the system is operated from the inside, by means of pushing a push button to operate a supporting pin having a first receptacle, operatively connected to a core rod, which comprises a second receptacle for receiving a pair of balls, so when is not operated, the balls are not outwardly exposed so as to be able to move a fixating mechanism that moves the latch, and when is operated, the balls are outwardly exposed, allowing the handle to move the latch, and when the system is operated from the outside, the handle comprises an opening adapted to receive a member to push the core rod to outwardly expose the balls. Also, that the push mechanism is similar to the ones on a ballpoint pen and that the rod has a circle inscribed in the square section of the body.
Farch discloses a different mechanism that comprises a rod (12) and balls (11) so that when the push button is pushed, it will move the ball toward engagement with a fixating mechanism (8) to operate the latch.

    PNG
    media_image5.png
    483
    1410
    media_image5.png
    Greyscale

First, Klingenberg teaches that it is well known in the art to provide a push button (30) operatively connected to a supporting pin (24) received into a rod (14), wherein the pin and the rod comprises receiving portions (80, 82, 70 and 90) for receiving balls (74, 76).

    PNG
    media_image6.png
    714
    765
    media_image6.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the mechanism described by Farch as one that has receiving portions for the balls and moved by the push button, as taught by Klingenberg, in order to provide a simpler way to connect the balls to the latch 

    PNG
    media_image7.png
    647
    557
    media_image7.png
    Greyscale

Second, Trilk teaches that it is well known in the art to provide an external handle (3) with an opening (16) that will receive a member (16a) to push a core rod (13) to operate a latch (9) in case of an emergency (if the regular external mechanism is broken, etc.).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the external handle described by Farch with an opening/member, as taught by Trilk, in order to operate the system from the outside in case of an emergency.

Funk teaches that it is well known in the art to provide a push mechanism (7) similar to the ones on a ballpoint pens (col 2 line 38), creating a locking mechanism (since when is pushed a first time, it will prevent movement, and when pushed a second time, it will move to original position, like in a ballpoint pen).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the push mechanism described by Farch as one similar to a ballpoint pen, as taught by Funk, in order to create a locked state of the push mechanism and maintain the mechanism in a desired position. 

    PNG
    media_image8.png
    591
    1307
    media_image8.png
    Greyscale

Driskel teaches that it is well known in the art to provide a circle (67) inscribed in a rod (60) for accepting a ball (69).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the rod with inscribed circles, as taught by Driskel, in order to positively accommodate the balls against the rod.

Also, Farch fails to disclose that the rod has square sections. Farch discloses that all sections are cylindrical.
Trik teaches that it is well known in the art to provide a rod (11, 111) with a square cross section shape.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the section of the rod described by Farsh, that will not interact with the balls, as ones having a square cross section, as taught by Trik, in order to prevent the balls to move toward the rod.

Finally, Farch fails to disclose the use of plastic material to manufacture elements of the device.
Lint teaches that it is well known in the art to manufacture the elements of a door locking device with plastic material (col. 3 lines 24-34).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to manufacture the elements of the mechanism described by Farch, with a plastic material, as taught by Lint, in order to provide a suitable but durable material to manufacture the elements. 
Applicant is reminded that the selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art.  
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 935,004 to Farch in view of US Pat No 5,970,759 to Trilk, US Pat No 7,891,903 to Klingenberg et al (Klingenberg), US 2,713,328 to Driskel et al (Driskel), US Pat No 5,702,136 to Funk et al (Funk), US Pat No 4,223,929 to Lint and further in view of KR 900007479 to Kim and DE 10020960 to Jorzik.
Farch, as modified by Trik, Klingenberg, Driskel, Lint and Funk, fails to disclose the use of a LED.

    PNG
    media_image9.png
    736
    656
    media_image9.png
    Greyscale

Kin teaches that it is well known in the art to provide an LED (15) to indicate a locked condition when a supporting pin (5) interacts with a switch assembly.

    PNG
    media_image10.png
    624
    656
    media_image10.png
    Greyscale

Jorzik teaches that it is well known in the art to provide the LED so that when it is illuminated, the light is only visible through a hole which is also used to receive an opening device (key into a keyhole 4).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the assembly described by Farch, as modified by Trik, Klingenberg, Driskel, Lint and Funk, with a LED and location, as taught by Kim and Jorzik, in order to let a person know the status of the assembly.
Response to Arguments
The IDS and submission of foreign copies of the cited references were considered. An initial copy has been provided in this Office Action.

As to the previous drawing objection, the objection has been provisionally withdrawn. However, in view of the current amendment, a new objection has been made on the record.

With respect to the 112 1st paragraph rejection to claim 1, the rejection is maintained. The current amendment does not overcome the issue.
Furthermore, the current amendment present new 112 1st paragraph issues since the claim requires limitations without support in the specification and in the drawings.
These limitations will not be considered.
As to new claim 4, since the limitation has no support in the specification and in the drawings, the claim will not be considered.

Also, in view of the current amendment, a new 112 2nd paragraph rejection has been made on the record since the claims present innumerous antecedent of basis issues that need correction.

As to the prior art rejection, in view of the current amendment, a new rejection to the claims has been made on the record.

Also, no argument was presented by the applicant. 

Since the examiner is maintaining his position and no argument will change it, then, applicant can file an appeal brief as his next response in order to allow the Board of Appeals to decide on the matter.
Prosecution has been closed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058.  The examiner can normally be reached on M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Carlos Lugo/
Primary Examiner
Art Unit 3675



May 5, 2022